Adams, J.
Under the Eevision, where suit was brought before a justice of the peace of one county against a citizen of another and the defendant appeared, it was held that the appearance conferred jurisdiction. Post v. Brownell, 36 Iowa, 497. Under the Code the justice of the peace lacks jurisdiction of the subject matter in such case. Sec. 3507. Appearance, therefore, of the defendant does not confer jurisdiction. The defendant’s motion to change the place of trial was misconceived, but he was not prejudiced thereby. The defendant’s motion in the Circuit Court to dismiss for want of jurisdiction of the justice of the peace' should have been sustained.
Beveksed.